IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                    : No. 97 EM 2020
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 LOUIS ALEXANDER                                 :
                                                 :
                                                 :
 PETITION OF: DANIEL SILVERMAN, ESQ.

                                         ORDER


PER CURIAM

      AND NOW, this 19th day of March, 2021, in consideration of the Motion to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for it to determine whether Attorney Daniel Silverman should be

permitted to withdraw. See Pa.R.Crim.P. 120(B)(1), Comment (precluding an attorney

from ceasing representation of a criminal-defendant client absent leave of court; further

instructing the court to consider various factors in determining whether counsel should be

granted leave to withdraw, including the existence of a contract providing for the

termination of representation “at a specified stage in the proceedings”).

      In the event Attorney Silverman is permitted to withdraw, the Court of Common

Pleas of Philadelphia County is ORDERED to determine whether Louis Alexander is

entitled to court-appointed counsel or should be allowed to proceed pro se.          See

Pa.R.Crim.P. 904, Comment (explaining that an indigent defendant is entitled to court-

appointed counsel on his or her first PCRA petition; further instructing that this

representation shall continue through all avenues of appeal, including allocatur review);

see also Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998) (explaining that an on-the-
record determination must be made as to whether a criminal defendant’s request to

proceed pro se is knowing, intelligent, and voluntary).

       The Court of Common Pleas of Philadelphia County is ORDERED to enter its

determination regarding this remand within 90 days and to notify this Court promptly of

its determination.




                                    [97 EM 2020] - 2